                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DAMICO WHITE,

                              Plaintiff,
                                                                         ORDER
        v.
                                                                      20-cv-943-jdp
 ANDREW SAUL,

                              Defendant.


       Pro se plaintiff Damico White filed this lawsuit seeking review of a final decision

denying his claim for supplemental security income under the Social Security Act. His brief in

support of his appeal was due April 19, 2021, but he did not file one. The court gave White

until June 7, 2021, to file a brief in support of his appeal and warned him that his case would

be dismissed for his failure to prosecute it if he did not respond. Dkt. 17. That order was

returned to the court as undeliverable and White has not updated the court with his new

address or otherwise responded about this case. Accordingly, I am dismissing this case without

prejudice for White’s failure to prosecute it. James v. McDonald’s Corp., 417 F.3d 672, 681 (7th

Cir. 2005) (“A district court has the authority under Federal Rule of Civil Procedure 41(b) to

enter a sua sponte order of dismissal for lack of prosecution.”).
                                           ORDER

       IT IS ORDERED that plaintiff Damico White’s appeal is DISMISSED without

prejudice for his failure to prosecute it. The clerk of court is directed to enter judgment for

defendant and close this case.

       Entered July 6, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
